                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

THOMAS LEWIS, #133200,                            )
                            Plaintiff,            )
                                                  )      No. 1:18-cv-1093
-v-                                               )
                                                  )      Honorable Paul L. Maloney
JONATHAN DECKER, D.O., et al,                     )
                       Defendants.                )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Thomas Lewis, a prisoner under the control of the Michigan Department of

Corrections, filed a civil rights lawsuit in which he complains about his treatment. Two

groups of defendants filed motions for summary judgment raising administrative exhaustion.

Lewis filed his own motion for summary judgment. The Magistrate Judge issued a report

recommending defendants’ motions be granted, Lewis’ motion be denied, and the unserved

defendants be dismissed. (ECF No. 87.) Lewis filed objections. (ECF No. 93.)

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. '

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).
       1. Unserved Defendants. The Magistrate Judge recommends dismissing Defendant

John Does and More because, more than one year after the complaint was filed, the two

defendants have not been served. Lewis objects on the basis that the case management order

did not permit discovery regarding the identity of the unknown defendants.

       Lewis’ objection is overruled. Rule 4 of the Federal Rules of Civil Procedure obligates

the plaintiff to serve the summons and complaint within the time allowed. Here, Lewis was

obligated to provide the names of individuals to the US Marshal for service of the summons

and complaint. Lewis did not do so. The record demonstrates no attempts by Lewis to

identify or serve the Doe defendants. The case management order limited the scope of

discovery only as to those defendants who filed a motion for summary judgment on the basis

of administrative exhaustion. (ECF No. 16.) The order did not prevent Lewis from

attempting to learn the names of the unknown people involved. In response to the service

of process on Defendant More (or Moore), the MDOC indicated that no such person works

or worked at the relevant facility. (ECF No. 14-1 PageID.107.)

       2. Plaintiff’s Motion for Summary Judgment (ECF No. 68.) Lewis argued he was

entitled to summary judgment because of claim or issue preclusion. The magistrate judge

explained why neither claim nor issue preclusion applied. (R&R at 10 n.3 PageID.1055.)

Having reviewed the objections, the Court does not find a specific objection to the Magistrate

Judge’s findings and recommendation concerning Lewis’ motion for summary judgment. In

the event the Court overlooked an objection, the Court agrees with the Magistrate Judge’s

summary of the motion, the description of the relevant law, and the recommendation.




                                              2
       3. Defendants’ Motions for Summary Judgment. The Magistrate Judge identified

the grievances that were exhausted through Step III. All of the exhausted grievances were

rejected, through Step III, as untimely. Lewis objects, asserting that the manner in which the

defendants responded to the grievances made the process functionally unavailable. Lewis’

objection is overruled. The Magistrate Judge accurately summarized the facts in the record

and correctly applied the law to those facts. To be clear, the incidents alleged in the

grievances that were properly exhausted occurred long before Lewis filed the grievances,

which is why each was denied as untimely.         None of Lewis’ arguments address this

conclusion.

       4. Preliminary Matters. The Magistrate Judge found that Lewis’ complaint and other

declarations were not properly verified and, therefore, the asserted facts could not be

considered in opposition to the defendants’ motions. Lewis objects. Lewis contends the

phrase “under oath” is the functional equivalent of “under penalty of perjury.” Lewis also

asserts that he submitted a document curing this problem by swearing under penalty of

perjury.

       Lewis’ objection is overruled. First, the supplemental document suffers the same

deficiency—he does not use the “under penalty of perjury” language required by § 1746. (See

ECF No. 66 PagreID.514.) The declaration submitted with his objections uses the correct

language. (See ECF No. 94 PageID.1130.) Second, assuming that Lewis is correct and that

the Court should consider the factual statements in the complaint and response to the

motions to be true, Lewis has not established that the outcome of the motions would be




                                              3
different. The exhaustion documents referenced in the motions and the in the R&R speak

for themselves.

      Accordingly, the Report and Recommendation (ECF No. 87) is ADOPTED.

Plaintiff Lewis’ motion for summary judgment (ECF No. 68) is DENIED. The motion for

summary judgment filed by Defendants Burt, Wilkerson and Tanner (ECF No. 34) is

GRANTED. The motion for summary judgment filed by Defendants Hoover and Decker

(ECF No. 71) is GRANTED. And, Defendants Does and More are DISMISSED. All of

the claims and defendants are dismissed without prejudice. IT IS SO ORDERED.

Date: September 16, 2019                               /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge




                                          4
